DETAILED ACTION

Remarks
Claims 1-17 have been examined and rejected. This Office action is responsive to the amendment filed on 12/14/2021, which has been entered in the above identified application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6, 8-11, and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Feng (US 20190317490 A1, published 10/17/2019) in view of Robbins (US 20080266254 A1, 10/30/2008), hereinafter Robbins.

Regarding claim 1, Feng teaches the claim comprising:
A control method comprising (Feng Figs. 1-5; abs. a control method, a device, and a remote control for a VR apparatus):
in response to a mode switching operation, generating a mode switching instruction according to the mode switching operation; and switching a control mode of a control device according to the mode switching instruction between: (Feng Figs. 1-5; [0030], the remote control 10 may be configured with a switching button 12; [0068], the remote control 10 may be equipped with a button 12 to generate a respective switching instruction by pressing the button 12, the switching instruction being used to select whether to control the virtual control of the display module in the VR apparatus or to control the aerial vehicle) 
a first control mode, under which the control device is configured to generate a first instruction to control a mobile platform (Feng Figs. 1-5; [0057], after a first operation on the function button on the remote control by a user is received, a current working mode of the remote control is determined; [0060], the current working mode of the remote control is preset or is switched according to a switching instruction; [0068], the remote control 10 may be equipped with a button 12 to generate a respective switching instruction by pressing the button 12, the switching instruction being used to select whether to control the virtual control of the display module in the VR apparatus or to control the aerial vehicle; [0065], in step 35, if it is determined that the current working mode of the remote control is the aerial vehicle control mode, the aerial vehicle connected to the remote control is controlled according to the first operation; [0066], the aerial vehicle may be controlled by controlling a flight direction and/or a flight speed of the aerial vehicle; the wheel button is controlled for forward rotation to control the aerial vehicle for acceleration, and the wheel button is controlled for reverse rotation to control the aerial vehicle for deceleration); 
and a second control mode, under which the control device is configured to generate a second instruction to control a prompt device (Feng Figs. 1-5; [0068], the remote control 10 may be equipped with a button 12 to generate a respective switching instruction by pressing the 
wherein the control device includes: a directional pad configured to control the mobile platform under the first control mode or the second control mode (Feng Figs. 1-5; [0066], the function button of the remote control may be used to control both the aerial vehicle and a display module in the VR apparatus after switching the working mode (see also discussion of Fig. 3 and [0052-0065] above); [0037], the display interface of the VR apparatus may be displayed by a display device in the VR apparatus; at least one virtual control may be included on the display interface, the virtual control being configured to process an image displayed on the display interface, or being configured to display a menu, or the like, which is not limited herein; [0040], the first virtual control may implement a function of controlling a cursor or an image, etc. on the display interface to move upward or controlling the display interface to be switched from a current display menu to a previous display menu; [0046], when the function button of the remote control is a touchpad, a one-to-one mapping association between upward sliding and an upward function of the virtual control, and between downward sliding and a ; 
or at least one of a dial wheel platform or a confirmation button configured to control the prompt device under the second control mode (Feng Figs. 1-5; [0061-0062], in step 33, if it is determined that the current working mode of the remote control is the VR apparatus control mode, a virtual control in a mapping association with the function button in a display module of the VR apparatus is determined; [0037], the display interface of the VR apparatus may be displayed by a display device in the VR apparatus; at least one virtual control may be included on the display interface, the virtual control being configured to process an image displayed on the display interface, or being configured to display a menu, or the like, which is not limited herein; [0038], the mapping association between the function button and the virtual control may be pre-configured or determined by the user; [0039], when the remote control is configured with a wheel button, a mapping association between the function button included in the wheel button and the virtual control may be established; [0040], if the wheel button includes a clockwise rotation button, an anti-clockwise rotation button, and a control button, each of the foregoing function buttons may be in a mapping association with a virtual control respectively; the clockwise rotation button may be in a mapping association with a first virtual control, and the first virtual control may implement a function of controlling a cursor or an image, etc. on the display interface to move upward or controlling the display interface to be switched from a 
However, Feng fails to expressly disclose wherein the control device includes: a directional pad configured to control the mobile platform under the first control mode or the second control mode; and at least one of a dial wheel platform or a confirmation button.  In the same field of endeavor, Robbins teaches:
wherein the control device includes: a directional pad configured to control the mobile platform under the first control mode or the second control mode; and at least one of a dial wheel platform or a confirmation button (Robbins Figs. 1-24; [0047], basic components of the control system, which are illustrated in FIG. 1, include a display, an input device; a head-mounted display provides video display from one or more remote vehicle cameras; a hand-held controller, preferably having a twin-grip design, includes controls to drive, manipulate, and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated wherein the control device includes: a directional pad configured to control the mobile platform under the first control mode or the second control mode; and at least one of a dial wheel platform or a confirmation button as suggested in Robbins into Feng.  Doing so would be desirable because the present invention relates generally to controlling a remote vehicle, and more particularly to an improved system for remotely controlling one or more vehicles in real time (see Robbins [0002]).  Improving user experience with remote vehicle interfaces is an ongoing area of development. Particular areas of concern include optimizing mission-critical response time, minimizing training and logistics support, minimizing complexity, attaining an ideal weight, size, and simplicity while increasing durability and reliability (see Robbins [0004]).  There are a number of remote vehicles that may be deployed, depending on situational needs. However, many elements of interacting with the various remote vehicles are common. It is therefore desirable to provide a common controller baseline that can be minimally modified to accommodate a variety of remote vehicles, missions, and tasks (see Robbins [0008]).  A control system of the present invention includes an unobtrusive, highly mobile control system that provides the user with a remote vehicle such as a teleoperated remote control vehicle operating experience that seamlessly integrates with the user's other tasks and duties.  Situational awareness is minimally compromised when operating the system, as it is critical for the user to be aware of his surroundings (see Robbins [0047]). 

Regarding claim 2, Feng in view of Robbins teaches all the limitations of claim 1, further comprising:
wherein: the prompt device is configured to display a user interface; and the second instruction is configured to control the user interface displayed at the prompt device (Feng Figs. 

Regarding claim 3, Feng in view of Robbins teaches all the limitations of claim 2, further comprising:
further comprising: under the first control mode, in response to a user operation on the directional input of the control device, generating a control instruction to control a movement direction of the mobile platform according to the user operation; or under the second control mode, in response to the user operation on another input, generating a movement control instruction to control a selection identifier displayed at the prompt device according to the user operation (Feng Figs. 1-5; [0066], the function button of the remote control may be used to control both the aerial vehicle and a display module in the VR apparatus after switching the working mode (see also discussion of Fig. 3 and [0052-0065] above); [0037], the display interface of the VR apparatus may be displayed by a display device in the VR apparatus; at 
Robbins further teaches:
further comprising: under the first control mode, in response to a user operation on the directional pad of the control device, generating a control instruction to control a movement direction of the mobile platform according to the user operation; or under the second control mode, in response to the user operation on another directional pad, generating a movement control instruction to control a selection identifier displayed at the prompt device according to the user operation (Robbins Figs. 1-24; [0047], basic components of the control system, which are illustrated in FIG. 1, include a display, an input device; a head-mounted display provides video display from one or more remote vehicle cameras; a hand-held controller, preferably having a twin-grip design, includes controls to drive, manipulate, and monitor the robot and its 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated further comprising: under the first control mode, in response to a user operation on the directional pad of the control device, generating a control instruction to control a movement direction of the mobile platform according to the user 

Regarding claim 4, Feng in view of Robbins teaches all the limitations of claim 3, further comprising:
further comprising, after generating the movement control instruction: in response to a confirmation operation on the confirmation button of the control device, generating a confirmation instruction according to the confirmation operation; and performing a display control on a target interface element on the user interface of the prompt device according to the confirmation instruction; wherein the target interface element is an interface element that the selection identifier corresponds to after moving to a target location according to the movement control instruction (Feng Figs. 1-5; [0037], the display interface of the VR apparatus may be displayed by a display device in the VR apparatus; at least one virtual control may be included on the display interface, the virtual control being configured to process an image displayed on the display interface, or being configured to display a menu, or the like, which is not limited herein; [0038], the mapping association between the function button and the virtual control may be pre-configured or determined by the user; [0039], the virtual control, or a one-to-many or many-to-one mapping relationship between the function button and the virtual control may be determined according to quantities of the function buttons and the virtual controls, which is not limited herein; [0040], the first virtual control may implement a function of controlling a cursor or an image, etc. on the display interface to move upward or controlling the display interface to be switched from a current display menu to a previous display menu; the control button may be in a mapping association with a third virtual control, and the third virtual control may implement an acknowledgement function; [0043], the fourth virtual control may implement a function of controlling a cursor or an image on the display interface to move rightward or controlling the display interface to display a sub-menu of a current display menu; an image on the display interface to move leftward or controlling the display interface to display a root menu of a current display menu; [0046], a mapping association between a pressing operation on the touchpad and a determining function of the virtual control may be established; [0050], functions implemented by the foregoing virtual controls are only illustrative, and the virtual controls may also implement other functions, such as playing back and previewing an image displayed on the display interface, etc; related parameters are set for an image currently displayed on the display interface, which is not limited herein; the virtual control on the display interface may include at least one of a window control, a text box control, a button control, a menu control, or the like, which is not limited herein; [0051], the determined virtual control may be operated according to the first operation)

Regarding claim 5, Feng in view of Robbins teaches all the limitations of claim 2, further comprising:
further comprising: under the second control mode, in response to a user operation on the directional input of the control device, generating a selection instruction to select an interface element displayed at the prompt device according to the user operation (Feng Figs. 1-5; [0030], the remote control 10 may be equipped with at least one function button; [0061-0062], in step 33, if it is determined that the current working mode of the remote control is the VR apparatus control mode, a virtual control in a mapping association with the function button in a display module of the VR apparatus is determined; [0037], the display interface of the VR apparatus may be displayed by a display device in the VR apparatus; at least one virtual control may be included on the display interface, the virtual control being configured to process an image displayed on the display interface, or being configured to display a menu, or the like, which is not limited herein; [0038], the mapping association between the function button and the virtual control may be pre-configured or determined by the user; [0039], the virtual control, or a one-to-many or many-to-one mapping relationship between the function button and the virtual control may be determined according to quantities of the function buttons and the virtual controls, which is not limited herein; [0040], the first virtual control may implement a function of controlling a cursor or an image, etc. on the display interface to move upward or controlling the display interface to be switched from a current display menu to a previous display menu; [0046], when the function button of the remote control is a touchpad, a one-to-one mapping association between upward sliding and an upward function of the virtual control, and between downward sliding and a downward function of the virtual control may be established on the touchpad respectively, a one-to-one mapping association between leftward sliding and a leftward function of the virtual control, and between rightward sliding and a rightward function of the virtual control may be established on the touchpad respectively, and a mapping association between a 
Robbins further teaches:
further comprising: under the second control mode, in response to a user operation on the directional pad of the control device, generating a selection instruction to select an interface element displayed at the prompt device according to the user operation (Robbins Figs. 1-24; [0047], basic components of the control system, which are illustrated in FIG. 1, include a display, an input device; a head-mounted display provides video display from one or more remote vehicle cameras; a hand-held controller, preferably having a twin-grip design, includes controls to drive, manipulate, and monitor the robot and its payloads; [0053], referring to FIG. 2, an exemplary embodiment of a twin-grip hand-held controller is illustrated; [0055], a directional pad is located on a left side of the hand-held controller and includes an array of four or five discrete digital buttons for manipulation by the user's left thumb; the directional pad is used to navigate among the soft buttons of a GUI displayed by the head-mounted display; [0074], the invention provides mode changing software for changing button mapping of the hand-held controller between, for example, driving a robot, manipulating an arm, controlling a camera, etc; [0077], Drive Mode--the left joystick is used to steer the robot forward, back, left, and right, the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated further comprising: under the second control mode, in response to a user operation on the directional pad of the control device, generating a selection instruction to select an interface element displayed at the prompt device according to the user operation as suggested in Robbins into Feng.  Doing so would be desirable because the present invention relates generally to controlling a remote vehicle, and more particularly to an improved system for remotely controlling one or more vehicles in real time (see Robbins [0002]).  Improving user experience with remote vehicle interfaces is an ongoing area of development. Particular areas of concern include optimizing mission-critical response time, minimizing training and logistics support, minimizing complexity, attaining an ideal weight, size, and simplicity while increasing durability and reliability (see Robbins [0004]).  There are a number of remote vehicles that may be deployed, depending on situational needs.  However, many elements of 

Regarding claim 6, Feng in view of Robbins teaches all the limitations of claim 5, further comprising:
further comprising, after generating the selection instruction: in response to a confirmation operation on the confirmation button of the control device, generating a confirmation instruction according to the confirmation operation; and performing a display control on a target interface element on the user interface of the prompt device according to the confirmation instruction; wherein the target interface element is the interface element selected according to the selection instruction (Feng Figs. 1-5; [0038], the mapping association between the function button and the virtual control may be pre-configured or determined by the user; [0039], the virtual control, or a one-to-many or many-to-one mapping relationship between the function button and the virtual control may be determined according to quantities of the function buttons and the virtual controls, which is not limited herein; [0066], the function button of the remote control may be used to control both the aerial vehicle and a display module in the VR apparatus after switching the working mode (see also discussion of Fig. 3 and [0052-0065] above); [0037], the display interface of the VR apparatus may be displayed by a display device in the VR apparatus; at least one virtual control may be included on the display interface, the virtual control being configured to process an image displayed on the display interface, or being 

Regarding claim 8, Feng in view of Robbins teaches all the limitations of claim 2, further comprising:
further comprising: under the second control mode, in response to a scroll operation on the dial wheel of the control device, generating a movement control instruction to control a selection identifier displayed at the prompt device according to the scroll operation (Feng Figs. 1-5; [0061-0062], in step 33, if it is determined that the current working mode of the remote control is the VR apparatus control mode, a virtual control in a mapping association with the function button in a display module of the VR apparatus is determined; [0037], the display 

Regarding claim 9, Feng in view of Robbins teaches all the limitations of claim 8, further comprising:
further comprising, after generating the movement control instruction: in response to a confirmation operation on the confirmation button of the control device, generating a confirmation instruction according to the confirmation operation; and performing a display control on a target interface element on the user interface of the prompt device according to the confirmation instruction; wherein the target interface element is an interface element that the selection identifier corresponds to after moving to a target location according to the movement control instruction (Feng Figs. 1-5; [0037], the display interface of the VR apparatus may be displayed by a display device in the VR apparatus; at least one virtual control may be included on the display interface, the virtual control being configured to process an image displayed on the display interface, or being configured to display a menu, or the like, which is not limited herein; [0038], the mapping association between the function button and the virtual control may be pre-configured or determined by the user; [0040], the first virtual control may implement a function of controlling a cursor or an image, etc. on the display interface to move upward or controlling the display interface to be switched from a current display menu to a previous display menu; the control button may be in a mapping association with a third virtual control, and the third virtual control may implement an acknowledgement function; [0043], the fourth virtual control may implement a function of controlling a cursor or an image on the display interface to move rightward or controlling the display interface to display a sub-menu of a current display menu;  an image on the display interface to move leftward or controlling the display interface to display a root menu of a current display menu; [0050], functions implemented by the foregoing virtual controls are only illustrative, and the virtual controls may also implement other functions, such as playing back and previewing an image displayed on the display interface, etc; related parameters are set for an image currently displayed on the display interface, which is not limited herein; the virtual control on the display interface may include at least one of a window control, a text box control, a button control, a menu control, or the like, which is not limited herein; [0051], the determined virtual control may be operated according to the first operation)

Regarding claim 10, Feng in view of Robbins teaches all the limitations of claim 2, further comprising:
further comprising: under the second control mode, in response to a scroll operation on the dial wheel of the control device, generating a selection instruction to select an interface element displayed at the prompt device according to the scroll operation (Feng Figs. 1-5; [0061-0062], in step 33, if it is determined that the current working mode of the remote control is the VR apparatus control mode, a virtual control in a mapping association with the function button in a display module of the VR apparatus is determined; [0037], the display interface of the VR apparatus may be displayed by a display device in the VR apparatus; at least one virtual control may be included on the display interface, the virtual control being configured to process an image displayed on the display interface, or being configured to display a menu, or the like, which is not limited herein; [0038], the mapping association between the function button and the virtual control may be pre-configured or determined by the user; [0039], when the remote control is configured with a wheel button, a mapping association between the function button included in the wheel button and the virtual control may be established; [0040], if the wheel button includes a clockwise rotation button, an anti-clockwise rotation button, and a control button, each of the foregoing function buttons may be in a mapping association with a virtual control respectively; the clockwise rotation button may be in a mapping association with a first virtual control, and the first virtual control may implement a function of controlling a cursor or an image, etc. on the display interface to move upward or controlling the display interface to be switched from a current display menu to a previous display menu; the anti-clockwise rotation button may be in a mapping association with a second virtual control, and the second virtual control may implement a function of controlling a cursor or an image, etc. on the display interface to move downward or controlling the display interface to be switched from a current display menu to a next display menu; the control button may be in a mapping association with a third virtual control, and the third virtual control may implement an acknowledgement function; [0043], the fourth virtual control may implement a function of controlling a cursor or an image on the display interface to move rightward or controlling the display interface to display a sub-menu of a 

Regarding claim 11, Feng in view of Robbins teaches all the limitations of claim 8, further comprising:
further comprising, after generating the selection instruction: in response to a confirmation operation on the confirmation button of the control device, generating a confirmation instruction according to the confirmation operation; and performing a display control on a target interface element on the user interface of the prompt device according to the confirmation instruction; wherein the target interface element is the interface element selected by the selection instruction on the user interface (Feng Figs. 1-5; [0037], the display interface of the VR apparatus may be displayed by a display device in the VR apparatus; at least one virtual control may be included on the display interface, the virtual control being configured to process an image displayed on the display interface, or being configured to display a menu, or the like, which is not limited herein; [0038], the mapping association between the function button and the virtual control may be pre-configured or determined by the user; [0040], the first virtual control may implement a function of controlling a cursor or an image, etc. on the display interface to move upward or controlling the display interface to be switched from a current display menu to a previous display menu; the control button may be in a mapping association with a third virtual control, and the third virtual control may implement an acknowledgement function; [0043], the fourth virtual control may implement a function of controlling a cursor or an image on the display 

Regarding claim 13, Feng in view of Robbins teaches all the limitations of claim 1, further comprising:
wherein the mode switching operation includes one or more of a press operation, a scroll operation, and a rotate operation on a mode switching button (Feng Figs. 1-5; [0030], the remote control 10 may be configured with a switching button 12; [0068], the remote control 10 may be equipped with a button 12 to generate a respective switching instruction by pressing the button 12, the switching instruction being used to select whether to control the virtual control of the display module in the VR apparatus or to control the aerial vehicle)

Regarding claim 14, Feng in view of Robbins teaches all the limitations of claim 1, further comprising:
wherein the control device includes a touchscreen device (Feng Figs. 1-5; abs. a remote control for a VR apparatus; [0056], the remote control may establish connections to the VR apparatus and the aerial vehicle simultaneously; [0077], FIG. 5 is a schematic structural diagram of hardware of a remote control 50 performing a control method for a VR apparatus; 

Regarding claim 15, Feng in view of Robbins teaches all the limitations of claim 1, further comprising:
wherein the prompt device includes a display device including a display screen (Feng Figs. 1-5; [0031], the VR apparatus 20 may include a display device; the VR apparatus 20 may also be detachably connected to an independent display device; [0032], the aerial vehicle may acquire the video or image shot by the camera module and transmit the acquired video or image to the VR apparatus 20 via the remote control 10, and the video or image is displayed by the display device in the VR apparatus)

Regarding claim 16, Feng in view of Robbins teaches all the limitations of claim 1, further comprising:
wherein: the prompt device includes a user interface configured to display data to be displayed related to the mobile platform; and the data to be displayed includes at least one of motion data of the mobile platform or data collected by the mobile platform (Feng Figs. 1-5; [0031], the VR apparatus 20 may include a display device; the VR apparatus 20 may also be detachably connected to an independent display device; [0032], the aerial vehicle may acquire the video or image shot by the camera module and transmit the acquired video or image to the VR apparatus 20 via the remote control 10, and the video or image is displayed by the display device in the VR apparatus; [0036], the virtual control being located on a display interface of the VR apparatus; [0040], first virtual control may implement a function of controlling a cursor or an image, etc. on the display interface to move upward)

Regarding claim 17, Feng in view of Robbins teaches all the limitations of claim 1, further comprising:
wherein the prompt device includes an indicator device including an indicator (Feng Figs. 1-5; [0031], the VR apparatus 20 may include a display device; the VR apparatus 20 may also be detachably connected to an independent display device; [0032], the aerial vehicle may acquire the video or image shot by the camera module and transmit the acquired video or image to the VR apparatus 20 via the remote control 10, and the video or image is displayed by the display device in the VR apparatus; [0036], the virtual control being located on a display interface of the VR apparatus; [0037], the display interface of the VR apparatus may be displayed by a display device in the VR apparatus; at least one virtual control may be included on the display interface, the virtual control being configured to process an image displayed on the display interface, or being configured to display a menu, or the like, which is not limited herein; [0040], first virtual control may implement a function of controlling a cursor or an image, etc. on the display interface to move upward; [0050], functions implemented by the foregoing virtual controls are only illustrative, and the virtual controls may also implement other functions, such as playing back and previewing an image displayed on the display interface, etc; related parameters are set for an image currently displayed on the display interface, which is not limited herein; the virtual control on the display interface may include at least one of a window control, a text box control, a button control, a menu control, or the like, which is not limited herein)

Claims 7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Feng in view of Robbins in further view of Gariepy et al. (US 20100084513 A1, published 04/08/2010), hereinafter Gariepy.

Regarding claim 7, Feng in view of Robbins teaches all the limitations of claim 5, further comprising:
receiving a scroll operation on the dial wheel of the control device; and generating an adjustment instruction for parameter adjustment of the parameter adjustment element according to the scroll operation (Feng Figs. 1-5; [0030], the remote control 10 may be equipped with at least one function button; the remote control 10 may be configured with at least one wheel button 11, each wheel button including at least three function buttons; the at least three function buttons may include a clockwise rotation button, an anti-clockwise rotation button, and a button, etc; [0037], the display interface of the VR apparatus may be displayed by a display device in the VR apparatus; at least one virtual control may be included on the display interface, the virtual control being configured to process an image displayed on the display interface, or being configured to display a menu, or the like, which is not limited herein; [0038], the mapping association between the function button and the virtual control may be pre-configured or determined by the user; [0039], the virtual control, or a one-to-many or many-to-one mapping relationship between the function button and the virtual control may be determined according to quantities of the function buttons and the virtual controls, which is not limited herein; [0050], functions implemented by the foregoing virtual controls are only illustrative, and the virtual controls may also implement other functions, such as playing back and previewing an image displayed on the display interface, etc; related parameters are set for an image currently displayed on the display interface, which is not limited herein)
However, Feng in view of Robbins fails to expressly disclose further comprising, after generating the selection instruction: in response to the interface element selected by the selection instruction being a parameter adjustment element.  In the same field of endeavor, Gariepy teaches:
further comprising, after generating the selection instruction: in response to the interface element selected by the selection instruction being a parameter adjustment element (Gariepy Figs. 1-20; [0092], input at a pan icon 1150 may switches the map 60 into "pan" mode; the altitude slider 1012 displays and allows user control of the UAV 20's altitude; [0094], the user 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated further comprising, after generating the selection instruction: in response to the interface element selected by the selection instruction being a parameter adjustment element as suggested in Gariepy into Feng in view of Robbins.  Doing so would be desirable because the present application relates to a simple and intuitive control method and system for a single or multiple UAV system (see Gariepy [0002]).  It is, therefore, desirable to provide a simplified user-interface that allows a user with little or no training or experience, e.g. no special skills, to effectively operate a hovering UAV and which further allows such a user to control multiple partially-automated functions of one or more hovering UAVs (see Gariepy [0007]).  Additionally, Gariepy’s selectable parameter adjustment elements would improve the system of Feng by providing the user an easy to understand and convenient method of navigating to desired parameters for adjustment, thereby increasing ease of use and user satisfaction.

Regarding claim 12, Feng in view of Robbins teaches all the limitations of claim 10, further comprising:
receiving another scroll operation on the dial wheel; generating an adjustment instruction for a parameter adjustment of the parameter adjustment element according to the another scroll operation (Feng Figs. 1-5; [0030], the remote control 10 may be equipped with at least one function button; the remote control 10 may be configured with at least one wheel button 11, each wheel button including at least three function buttons; the at least three function buttons may include a clockwise rotation button, an anti-clockwise rotation button, and a button, etc; [0037], the display interface of the VR apparatus may be displayed by a display device in the VR apparatus; at least one virtual control may be included on the display interface, the virtual control being configured to process an image displayed on the display interface, or being configured to display a menu, or the like, which is not limited herein; [0038], the mapping association between the function button and the virtual control may be pre-configured or determined by the user; [0039], the virtual control, or a one-to-many or many-to-one mapping relationship between the function button and the virtual control may be determined according to quantities of the function buttons and the virtual controls, which is not limited herein; [0037], the display interface of the VR apparatus may be displayed by a display device in the VR apparatus; at least one virtual control may be included on the display interface, the virtual control being configured to process an image displayed on the display interface, or being configured to display a menu, or the like, which is not limited herein; [0050], functions implemented by the foregoing virtual controls are only illustrative, and the virtual controls may also implement other functions, such as playing back and previewing an image displayed on the display interface, etc; related parameters are set for an image currently displayed on the display interface, which is not limited herein)
However, Feng in view of Robbins fails to expressly disclose further comprising, after generating the selection instruction: in response to the interface element selected by the selection instruction being a parameter adjustment element.  In the same field of endeavor, Gariepy teaches:
further comprising, after generating the selection instruction: in response to the interface element selected by the selection instruction being a parameter adjustment element (Gariepy Figs. 1-20; [0092], input at a pan icon 1150 may switches the map 60 into "pan" mode; the altitude slider 1012 displays and allows user control of the UAV 20's altitude; [0094], the user may provide input through the icons mode icons 1220 to work within one of five system operation modes: "operation", "mission edit", "mission review", "UAV configuration", and "UAV log"; the user may provide input through the control icons 1230 to control the UAV 20 in one of four UAV control modes: "fully autonomous", "manually controlled", "emergency landing", and "base-return" (see Fig. 20 and [0101]); [0098], FIG. 17 is a screenshot from the first GUI in a "map-panning mode", which allows the user to pan the map 60; the zoom level of the map 60 may be adjusted through slide bar 1295; [0099], FIG. 18 is a screenshot from the first GUI in a "mission edit" mode; in the "mission edit" mode, flight parameters may be adjusted; [0100], FIG. 19 is a screenshot from the second GUI in a "mission edit" mode; [0101], manual UAV yaw control icon 1420; manual UAV height control icon 1430)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated further comprising, after generating the selection instruction: in response to the interface element selected by the selection instruction being a parameter adjustment element as suggested in Gariepy into Feng in view of Robbins.  Doing so would be desirable because the present application relates to a simple and intuitive control method and system for a single or multiple UAV system (see Gariepy [0002]).  It is, therefore, desirable to provide a simplified user-interface that allows a user with little or no training or experience, e.g. no special skills, to effectively operate a hovering UAV and which further allows such a user to control multiple partially-automated functions of one or more hovering UAVs (see Gariepy [0007]).  Additionally, Gariepy’s selectable parameter adjustment elements would improve the system of Feng by providing the user an easy to understand and convenient .

Response to Arguments
The Examiner acknowledges the Applicant’s amendments to claims 1, 3-11, and 15 and the addition of claim 17.  The amendment to correct the title has been approved, and the objection to the title is withdrawn.
Regarding independent claim 1, the Applicant alleges that Feng as described in the previous Office action, does not explicitly teach wherein the control device includes: a directional pad configured to control the mobile platform under the first control mode or the second control mode; and at least one of a dial wheel platform or a confirmation button configured to control the prompt device under the second control mode., as has been amended to the claim.  Examiner has therefore rejected independent claim 1 under 35 U.S.C § 103(a) as unpatentable over Feng in view of Robbins.
Applicant states that dependent claims 2-17 recite all the limitations of the independent claims, and thus, are allowable in view of the remarks set forth regarding independent claim 1.  However, as discussed above, Feng in view of Robbins is considered to teach claim 1, and consequently, claims 2-17 are rejected.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Woodman (US 20170036771 A1) see Figs. 1-14 and [0037], [0072], [0078-0079]
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN T REPSHER III whose telephone number is (571)272-7487. The examiner can normally be reached Monday - Friday, 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on (571) 272-7212. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN T REPSHER III/            Primary Examiner, Art Unit 2143